Case 2:18-cv-08999-JLS-DFM Document 75 Filed 02/27/19 Page 1 of 24 Page ID #:2041



   1   XAVIER BECERRA
       Attorney General of California
   2   TAMAR PACHTER
       Supervising Deputy Attorney General
   3   NELSON R. RICHARDS
       Deputy Attorney General
   4   State Bar No. 246996
        2550 Mariposa Mall, Room 5090
   5    Fresno, CA 93721
        Telephone: (559) 705-2324
   6    Fax: (559) 445-5106
        E-mail: Nelson.Richards@doj.ca.gov
   7   Attorneys for State Defendants
   8                   IN THE UNITED STATES DISTRICT COURT
   9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10                              SANTA ANA DIVISION
  11
  12
       MICHAEL MARTIN, ET AL.,                2:18-cv-08999-JLS(DFMx)
  13
                             Plaintiffs, REQUEST FOR JUDICIAL
  14                                     NOTICE IN SUPPORT OF STATE
               v.                        DEFENDANTS’ MOTION TO
  15                                     DISMISS THE FIRST AMENDED
       CALIFORNIA TEACHERS               COMPLAINT
  16   ASSOCIATION, ET AL.,
                                         Date:         March 29, 2019
  17                        Defendants. Time:          10:30 a.m.
                                         Courtroom: 10A
  18                                     Judge:        Hon. Josephine L. Staton
                                         Action Filed: 7/14/2018
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                RJN in Supp. of State Defs.’ Mot.
                                                      to Dismiss FAC (2:18-cv-08999-JLS-DFM)
Case 2:18-cv-08999-JLS-DFM Document 75 Filed 02/27/19 Page 2 of 24 Page ID #:2042



   1                             REQUEST FOR JUDICIAL NOTICE

   2        Defendants Xavier Becerra, in his official capacity as Attorney General of the
   3   State of California, and the members of the Public Employment Relations Board
   4   (PERB), in their official capacities (the state defendants), respectfully request that
   5   this Court take judicial notice, pursuant to Federal Rule of Evidence 201(c)(2), of
   6   the documents attached to the accompanying declaration of counsel. Exhibit 1 to
   7   the declaration is relevant to the claims in this case because it reflects the position
   8   of the Attorney General in a case raising virtually identical issues. Exhibit 2 is
   9   relevant because it is this Court’s ruling in that same case.
  10        Federal Rule of Evidence 201(b) provides that a judicially noticed fact must be
  11   one “not subject to reasonable dispute” because it is either (1) generally known
  12   within the territorial jurisdiction of the trial court; or (2) capable of accurate and
  13   ready determination by resort to sources whose accuracy cannot be readily
  14   questioned. Fed. R. Evid. 201(b). Documents filed in other district courts are
  15   subject to judicial notice because they are matters of public record and are capable
  16   of accurate and ready determination. See, e.g., Duckett v. Godinez, 67 F.3d 734,
  17   741 (9th Cir. 1995) (“We may take judicial notice of proceedings in other courts,
  18   whether in the federal or state systems.”); Reyn’s Pasta Bella, LLC v. Visa USA,
  19   Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (taking judicial notice of briefs filed in
  20   another case); Reusser v. Wachovia Bank, N.A., 525 F.3d 855, 857 n.1 (9th Cir.
  21   2008) (“We take judicial notice of the bankruptcy court order, because it is a matter
  22   of public record.”).
  23
  24
  25
  26
  27
  28
                                                                       RJN in Supp. of State Defs.’ Mot.
                                                  1          to Dismiss FAC (2:18-cv-08999-JLS-DFM)
Case 2:18-cv-08999-JLS-DFM Document 75 Filed 02/27/19 Page 3 of 24 Page ID #:2043



   1        Exhibits 1 and 2 are filings in Yohn v. California Teachers Association, Case
   2   No. 8:17-cv-0202-JLS-DFM (C.D. Cal.). This Court can thus take judicial notice of
   3   those documents.
   4
       Dated: February 27, 2019                    Respectfully Submitted,
   5
                                                   XAVIER BECERRA
   6                                               Attorney General of California
                                                   TAMAR PACHTER
   7                                               Supervising Deputy Attorney General
   8
   9
                                                   /s/ Nelson Richards
  10                                               NELSON R. RICHARDS
                                                   Deputy Attorney General
  11                                               Attorneys for State Defendants
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                   RJN in Supp. of State Defs.’ Mot.
                                               2         to Dismiss FAC (2:18-cv-08999-JLS-DFM)
Case 2:18-cv-08999-JLS-DFM Document 75 Filed 02/27/19 Page 4 of 24 Page ID #:2044



   1                          DECLARATION OF NELSON R. RICHARDS

   2        I, NELSON R. RICHARDS, declare:
   3        1.    I am a Deputy Attorney General with the California Department of
   4   Justice, Office of the Attorney General, and an attorney for the state defendants in
   5   this matter. I am an attorney at law duly licensed to practice before all courts of the
   6   State of California and admitted to practice before the United States District Court
   7   for the Eastern District of California. I have personal knowledge of the facts set
   8   forth below and if called as a witness, I could and would competently testify to
   9   them.
  10        2.    This declaration is made in connection with the request for judicial notice
  11   in support of the state defendants’ motion to dismiss the First Amended Complaint.
  12        3.    Exhibit 1 is a true and correct copy of the motion to dismiss filed by the
  13   California Attorney General Xavier Becerra in Yohn v. California Teachers
  14   Association, Case No. 8:17-cv-0202-JLS-DFM (C.D. Cal. July 23, 2018), ECF No.
  15   184. I downloaded a copy of this document from the court’s Case
  16   Management/Electronic Case Files system.
  17        4.    Exhibit 2 is a true and correct copy of the district court’s order granting
  18   the defendants’ motions to dismiss in Yohn v. California Teachers Association,
  19   Case No. 8:17-cv-0202-JLS-DFM (C.D. Cal. Sept. 28, 2018), ECF No. 198. I
  20   downloaded a copy of this document from the court’s Case Management/Electronic
  21   Case Files system.
  22
  23   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
  24   is true and correct.
  25    Executed on: February 27, 2019
  26                                                   /s/ Nelson Richards
  27                                                   NELSON R. RICHARDS
                                                       Deputy Attorney General
  28
                                                                      RJN in Supp. of State Defs.’ Mot.
                                                 3          to Dismiss FAC (2:18-cv-08999-JLS-DFM)
Case 2:18-cv-08999-JLS-DFM Document 75 Filed 02/27/19 Page 5 of 24 Page ID #:2045




                       EXHIBIT 1
Case
Case8:17-cv-00202-JLS-DFM
     2:18-cv-08999-JLS-DFM Document
                           Document184
                                    75 Filed
                                       Filed02/27/19
                                             07/23/18 Page
                                                      Page61of
                                                            of24
                                                               11 Page
                                                                  PageID
                                                                       ID#:2046
                                                                         #:2891



    1   XAVIER BECERRA
        Attorney General of California
    2   TAMAR PACHTER
        Supervising Deputy Attorney General
    3   PETER H. CHANG
        Deputy Attorney General
    4   State Bar No. 241467
         455 Golden Gate Avenue, Suite 11000
    5    San Francisco, CA 94102-7004
         Telephone: (415) 510-3776
    6    Fax: (415) 703-1234
         E-mail: Peter.Chang@doj.ca.gov
    7   Attorneys for Defendant Xavier Becerra
    8
                          IN THE UNITED STATES DISTRICT COURT
    9
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
                                    SOUTHERN DIVISION
   11
   12
   13   RYAN YOHN, et al.,                       8:17-cv-00202-JLS-DFM
   14                                Plaintiffs, DEFENDANT’S NOTICE OF
                                                 MOTION AND MOTION TO
   15               v.                           DISMISS
   16   CALIFORNIA TEACHERS                    Date:           Aug. 24, 2018
        ASSOCIATION, et al,                    Time:           2:30 p.m.
   17                                          Courtroom:      10A
                                   Defendants. Judge:          The Honorable Josephine
   18                                                          L. Staton
                                                 Trial Date: N/A
   19                                            Action Filed: April 24, 2017
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case
Case8:17-cv-00202-JLS-DFM
     2:18-cv-08999-JLS-DFM Document
                           Document184
                                    75 Filed
                                       Filed02/27/19
                                             07/23/18 Page
                                                      Page72of
                                                            of24
                                                               11 Page
                                                                  PageID
                                                                       ID#:2047
                                                                         #:2892



    1   TO PLAINTIFFS AND THEIR COUNSEL OF RECORD:
    2        PLEASE TAKE NOTICE that on August 24, 2018, at 2:30 p.m., or as soon
    3   thereafter as the matter may be heard, in Courtroom 10a of the above-titled court,
    4   located at 411 W. Fourth St., Santa Ana, California 92701, defendant Xavier
    5   Becerra, in his capacity as the Attorney General of the State of California, shall
    6   move, and hereby does move this Court for an order under Federal Rule of Civil
    7   Procedure 12(h)(3) dismissing all claims of the Complaint.
    8        This motion is and will be made on the grounds that the Court lacks subject
    9   matter jurisdiction over Plaintiffs’ claims. Plaintiffs’ claims have been mooted by
   10   the Supreme Court’s recent holding in Janus v. AFSCME, Council 31, 138 S.Ct.
   11   2448 (2018). There is no longer any Article III “case or controversy” between the
   12   parties.
   13        This motion is made following the conference of counsel under C.D. Cal. L.R.
   14   7-3, which took place on July 6, 2018.
   15        This motion to dismiss is based upon this notice of motion and motion, the
   16   accompanying memorandum of points and authorities, the pleadings and papers on
   17   file, and upon such further evidence, both oral and documentary, as may be offered
   18   at the time of the hearing.
   19   Dated: July 23, 2018                          Respectfully submitted,
   20                                                 XAVIER BECERRA
                                                      Attorney General of California
   21                                                 TAMAR PACHTER
                                                      Supervising Deputy Attorney General
   22
                                                      /s/ Peter H. Chang
   23
                                                      PETER H. CHANG
   24                                                 Deputy Attorney General
                                                      Attorneys Defendant Xavier Becerra
   25
   26
   27
   28
Case
Case8:17-cv-00202-JLS-DFM
     2:18-cv-08999-JLS-DFM Document
                           Document184
                                    75 Filed
                                       Filed02/27/19
                                             07/23/18 Page
                                                      Page83of
                                                            of24
                                                               11 Page
                                                                  PageID
                                                                       ID#:2048
                                                                         #:2893



    1               MEMORANDUM OF POINTS AND AUTHORITIES
    2            IN SUPPORT OF DEFENDANT ATTORNEY GENERAL’S
                               MOTION TO DISMISS
    3
    4                                    INTRODUCTION

    5        Plaintiffs are public-school teachers who alleged that, under state law, U.S.
    6   Supreme Court precedent, and applicable agreements prevailing at the time when
    7   they initiated this action, they were required to pay agency fees to support the
    8   unions that bargain and resolve grievances on their behalf. Plaintiffs asserted that
    9   requiring them to contribute to unions without their consent violated their First
   10   Amendment rights. Last month, the Supreme Court overruled prior precedent and
   11   held in Janus v. AFSCME, Council 31 that state laws that permit public employers
   12   to collect agency fees violate the First Amendment, and that a public employer
   13   therefore cannot deduct agency fees from a nonunion member’s wages unless the
   14   employee consents. As a result of this change in the governing law, the collection
   15   of agency fees ended.
   16        The Court should now dismiss this case for lack of jurisdiction because Janus
   17   has rendered it moot. This case is moot because the Court can no longer grant
   18   effective relief to Plaintiffs, who seek only prospective declaratory and injunctive
   19   relief in this action, beyond what they received under Janus. All parties agree that
   20   Janus resolved Plaintiffs’ claims by overruling prior precedent. Under Janus,
   21   neither Plaintiffs’ employers nor their exclusive bargaining representatives can
   22   require them to pay agency fees without their affirmative consent. This case is also
   23   moot because once Janus issued, public employers immediately stopped
   24   withholding agency fees, and there is no reason to believe that they will resume
   25   doing so in the future. There is no longer any case or controversy among the
   26   parties. The Court should dismiss this case for lack of jurisdiction.
   27
   28
                                                 1
Case
Case8:17-cv-00202-JLS-DFM
     2:18-cv-08999-JLS-DFM Document
                           Document184
                                    75 Filed
                                       Filed02/27/19
                                             07/23/18 Page
                                                      Page94of
                                                            of24
                                                               11 Page
                                                                  PageID
                                                                       ID#:2049
                                                                         #:2894



    1                               STATEMENT OF FACTS
    2   I.   PLAINTIFFS’ CLAIMS AND RELIEF SOUGHT
    3        Plaintiffs are public-school teachers in various school districts in California
    4   and an organization that represents nonunion professional educators. Complaint,
    5   ¶¶ 10-18, ECF No. 1. The individual Plaintiffs had either resigned their union
    6   membership or were never union members, and had opted out of paying the
    7   nonchargeable expenditures, which include for activities not related to the union’s
    8   representational activities. Complaint, ¶¶ 10-16. Plaintiffs alleged that the State,
    9   the public school districts, and defendant teachers’ unions and school officials
   10   required each Plaintiff to make financial contributions, often referred to as agency
   11   fees, to his or her respective union as a condition of public employment.
   12   Complaint, ¶¶ 2, 45; see Cal. Gov’t Code § 3546.
   13        Plaintiffs asserted that California’s agency-fee laws violated their rights to free
   14   speech and association under the First and Fourteenth Amendments in two ways.
   15   First, Plaintiffs claimed that the laws violated their rights by requiring them to make
   16   financial contributions to support unions. Complaint, at ¶¶ 95-97. Second,
   17   Plaintiffs claimed that the laws violated their rights because they had to opt out on
   18   an annual basis to avoid contributing to nonchargeable union expenditures. Id. ¶
   19   100. Specifically, Plaintiffs asserted that the requirement that they pay for
   20   nonchargeable expenditures absent annual opt-out burdened their First Amendment
   21   rights and was therefore unconstitutional. Id. ¶ 91.
   22        Plaintiffs sought only prospective declaratory and injunctive relief. They
   23   requested a declaration that California’s agency-fee laws violated their First
   24   Amendment rights. Complaint, ¶ 32. Plaintiffs further sought an injunction barring
   25   Defendants from requiring payment of agency fees. Id. at ¶ 33.
   26
   27
   28
                                                  2
Case 2:18-cv-08999-JLS-DFM
     8:17-cv-00202-JLS-DFM Document 75
                                    184 Filed
                                         Filed02/27/19
                                               07/23/18 Page
                                                         Page10
                                                              5 of 24
                                                                   11 Page ID #:2050
                                                                              #:2895



    1   II.   THE SUPREME COURT’S HOLDING IN JANUS V. AFSCME COUNCIL 31
    2         On June 28, 2018, the Supreme Court decided Janus v. AFSCME, Council 31,
    3   138 S.Ct. 2448 (2018). Janus resolved the issues raised by Plaintiffs’ complaint.
    4   The Court overruled prior, controlling Supreme Court precedent, and held that
    5   Illinois’ agency-fee laws, under which agency fees were automatically deducted
    6   from the wages of nonunion member, without nonunion members’ consent,
    7   “violate[d] the First Amendment and cannot continue.” Janus, 135 S.Ct. at 2486.
    8   The Court concluded that agency-fee laws “violate[] the free speech rights of
    9   nonmembers by compelling them to subsidize private speech on matters of
   10   substantial public concern.” Id. at 2460. It further held: “Neither an agency fee
   11   nor any other payment to the union may be deducted from a nonmember’s wages,
   12   nor may any other attempt be made to collect such a payment, unless the employee
   13   affirmatively consents to pay.” Id. at 2486.
   14         All parties agree that Janus resolved both of the Plaintiffs’ claims. July 9,
   15   2018, Joint Status Report at 1-4, ECF No. 182. As Plaintiffs acknowledge, the
   16   Supreme Court held in Janus that “both the practices at issue in this case—the
   17   agency shop and opt-out requirement—‘violate the First Amendment.’” Id. at 1.
   18                               PROCEDURAL HISTORY
   19         Plaintiffs filed their Complaint on February 6, 2017. ECF No. 1. Before
   20   Defendants filed any responsive pleading, Plaintiffs moved for judgment on the
   21   pleadings seeking entry of judgment against themselves. Mot. for J. on the
   22   Pleadings, ECF No. 97. Plaintiffs acknowledged that then-binding Supreme Court
   23   and Ninth Circuit precedent (since overruled by Janus) upheld the constitutionality
   24   of collecting agency fees from public employees. Pls.’ Reply in Supp. of Mot. for J.
   25   on the Pleadings, ECF No. 116 at 1. The Court denied the motion. Order on Mot.
   26   for J. on the Pleadings, ECF No. 125. While Plaintiffs’ motion was pending, the
   27   Attorney General answered the Complaint. ECF No. 109.
   28
                                                  3
Case 2:18-cv-08999-JLS-DFM
     8:17-cv-00202-JLS-DFM Document 75
                                    184 Filed
                                         Filed02/27/19
                                               07/23/18 Page
                                                         Page11
                                                              6 of 24
                                                                   11 Page ID #:2051
                                                                              #:2896



    1        After the Supreme Court granted certiorari in Janus, the Union Defendants
    2   moved to stay proceedings in this case pending the Supreme Court’s resolution of
    3   Janus. Mot. to Stay Case, ECF No. 150. This Court granted the motion and
    4   ordered the parties to file a status report within 10 days after the Supreme Court
    5   issued its decision in Janus. Order Granting Mot. to Stay Proceedings at 5, ECF No.
    6   180. The Supreme Court issued its decision in Janus on June 27, 2018. The parties
    7   filed their status report on July 9, 2018. ECF No. 182.
    8                                  LEGAL STANDARD
    9        Article III of the Constitution limits federal courts to the adjudication of
   10   actual, ongoing controversies between litigants. Deakins v. Monaghan, 484 U.S.
   11   193, 199 (1988). “No principle is more fundamental to the judiciary’s proper role
   12   in our system of government” than that jurisdictional requirement. Hein v.
   13   Freedom From Religion Found., Inc., 551 U.S. 587, 597-98 (2007) (quotation and
   14   quotation marks omitted). This means that, throughout the litigation, the plaintiff
   15   “must have suffered, or be threatened with, an actual injury traceable to the
   16   [defendant] and likely to be redressed by a favorable judicial decision.” Spencer v.
   17   Kemna, 523 U.S. 1, 7 (1988).
   18        “The only constitutional mootness question is whether a live controversy
   19   remains at the time [the] court reviews the case.” Pomerantz v. Cty. of Los Angeles,
   20   674 F.2d 1288 (9th Cir. 1982) (quotation and brackets omitted). “Mootness can be
   21   characterized as the doctrine of standing set in a time frame: The requisite personal
   22   interest that must exist at the commencement of the litigation (standing) must
   23   continue through its existence (mootness).” Foster v. Carson, 347 F.3d 742 (9th
   24   Cir. 2003) (quotation omitted). “Mootness is a jurisdictional issue, and federal
   25   courts have no jurisdiction to hear a case that is moot, that is, where no actual or
   26   live controversy exists.” Id. (quotation omitted). “If there is no longer a possibility
   27   that an appellant can obtain relief for his claim, that claim is moot and must be
   28
                                                  4
Case 2:18-cv-08999-JLS-DFM
     8:17-cv-00202-JLS-DFM Document 75
                                    184 Filed
                                         Filed02/27/19
                                               07/23/18 Page
                                                         Page12
                                                              7 of 24
                                                                   11 Page ID #:2052
                                                                              #:2897



    1   dismissed for lack of jurisdiction.” Id. (quotation omitted); see Burnett v. Lampert,
    2   432 F.3d 996, 1000-01 (9th Cir. 2005).
    3                                      ARGUMENT
    4   I.   JANUS RENDERED THIS CASE MOOT
    5        All parties agree that Janus resolved the claims alleged in this case. July 9,
    6   2018, Joint Status Report at 1-4, ECF No. 182. Under settled law, the case is moot
    7   because there is no longer any case or controversy to resolve. Plaintiffs seek no
    8   relief beyond that which Janus provided. Additionally, there is no reasonable
    9   expectation after Janus that Defendant public employers would require agency fees.
   10   Therefore, the Court must dismiss this case for lack of jurisdiction.
   11        A.   The Court Cannot Grant Effective Relief to Plaintiffs
   12
             The Court must dismiss this case as moot because Janus resolved Plaintiffs’
   13
        claims, and the Court cannot grant effective prospective relief. When, like here,
   14
        issues in a pending case are resolved by an intervening decision that leaves the
   15
        court no ability to grant effective relief, the case must be dismissed as moot. Foster
   16
        v. Carson, 347 F.3d 742, 746 (9th Cir. 2003); Am. Rivers v. Nat’l Marine Fisheries
   17
        Serv., 126 F.3d 1118, 1123 (9th Cir. 1997) (“If an event occurs that prevents the
   18
        court from granting effective relief, the claim is moot and must be dismissed.”);
   19
        Enrico’s Inc. v. Rice, 730 F.2d 1250, 1254 (9th Cir. 1984) (“Where events have
   20
        occurred that prevent us from granting effective relief, we lack jurisdiction and
   21
        must dismiss the appeal.”).
   22
             The Ninth Circuit’s decision in Enrico’s is controlling here. There, a café
   23
        owner sued the California Department of Alcoholic Beverage Control to invalidate
   24
        a price-posting scheme established by California statute and regulation. Enrico’s,
   25
        730 F.2d at 1252. After the parties filed cross motions for summary judgment in
   26
        federal district court, the California Court of Appeal issued a decision in another
   27
        case holding that the challenged price-posting procedure was invalid. Id. at 1252-
   28
                                                  5
Case 2:18-cv-08999-JLS-DFM
     8:17-cv-00202-JLS-DFM Document 75
                                    184 Filed
                                         Filed02/27/19
                                               07/23/18 Page
                                                         Page13
                                                              8 of 24
                                                                   11 Page ID #:2053
                                                                              #:2898



    1   53. The district court entered judgment in favor of the state, and certified the
    2   question to the Ninth Circuit. Id. at 1252-53. Thereafter, the California Supreme
    3   Court denied review of the state court case, and the Department of Alcoholic
    4   Beverage Control issued a bulletin stating that it would no longer enforce the
    5   challenged scheme. Id. at 1253. On appeal, the Ninth Circuit held that it lacked the
    6   authority to adjudicate the case. It dismissed the appeal as moot, vacated the
    7   district court’s judgment, and instructed the district court to dismiss the complaint.
    8   Id. at 1255.
    9        With regard to the plaintiff’s request for injunctive relief, the Ninth Circuit
   10   held that because the California Court of Appeal decision compelled the state to
   11   cease enforcement, the state agency’s enforcement of the pricing procedure could
   12   not reasonably be expected to recur. Enrico’s, 730 F.2d at 1253. Significantly, the
   13   Ninth Circuit held that dismissal of the appeal was required because it could not
   14   grant effective relief. Id. at 1254. The court reasoned that were it to reverse the
   15   district court and hold in plaintiff’s favor, plaintiff “would receive no relief beyond
   16   that already provided” by the California Court of Appeal’s decision. Id. For the
   17   same reasons, the Ninth Circuit concluded that plaintiff’s claim for declaratory
   18   relief was moot. Id. at 1255. “There simply does not exist a substantial
   19   controversy of sufficient immediacy and reality to warrant the issuance of a
   20   declaratory judgment.” Id. (citation and internal quotation marks omitted).
   21        Under Enrico’s, this case is moot. A victory here would provide Plaintiffs
   22   with no relief beyond that provided by the Supreme Court in Janus. Under Janus,
   23   the collection of agency fees from nonunion members without their consent violates
   24   the First Amendment. Janus, 135 S.Ct. at 2486. As the Supreme Court clearly
   25   stated, “[n]either an agency fee nor any other payment to the union may be
   26   deducted from a nonmember’s wages, nor any other attempt be made to collect
   27   such a payment, unless the employee affirmatively consents to pay.” Id. Under
   28
                                                  6
Case 2:18-cv-08999-JLS-DFM
     8:17-cv-00202-JLS-DFM Document 75
                                    184 Filed
                                         Filed02/27/19
                                               07/23/18 Page
                                                         Page14
                                                              9 of 24
                                                                   11 Page ID #:2054
                                                                              #:2899



    1   Janus, Defendants can no longer collect agency fees.1 Janus has provided the relief
    2   Plaintiffs seek, and has rendered this case moot. See also Thomas v. McDowell,
    3   CV-16-06870-JLS-JDE, 2017 WL 3167399, at *2 (C.D. Cal. Apr. 18, 2017), report
    4   and recommendation adopted, CV-16-06870-JLS-JDE, 2017 WL 3151106 (C.D.
    5   Cal. July 21, 2017) (holding that an intervening California Court of Appeal decision
    6   granted relief to petitioner and rendered the petition moot).
    7        Plaintiffs argue that the case is not moot because the California statutes and
    8   regulations that allow the imposition of agency fees and opt-out requirements
    9   “remain on the books.” July 9, 2018, Joint Status Report at 2, ECF No. 182. But a
   10   judgment in this case would not remove those laws from the books, nor do those
   11   laws need to be wiped from the code to afford Plaintiffs relief. Janus is binding
   12   Supreme Court authority, and prevents public employers from requiring
   13   nonmembers to pay compulsory agency fees as a condition of employment. See
   14   Enrico’s, 730 F.2d at 1253 (California state agency was legally compelled to
   15   discontinue its price-posting scheme after a Court of Appeal held the challenged
   16   scheme to be invalid) (citations omitted). A court’s “role is not to provide a belt-
   17   and suspenders opinion on a downstream controversy.” Kittell v. Thomas, 620 F.3d
   18   949, 951 (9th Cir. 2010). An order stating that Janus applies to Defendants “would
   19   simply reiterate a fact that is not in dispute.” Id. The case no longer involves a live
   20   controversy. There is nothing remaining for the court to decide. This case is moot.
   21
   22
   23
   24
   25
              1
                The Union Defendants have confirmed their position that, under Janus,
   26   public employers cannot require nonmembers of a union to pay agency fees to
        cover the costs of union representation, and Plaintiffs are no longer required to pay
   27   agency fees. July 9, 2018, Joint Status Report at 2, ECF No. 182. Union
        Defendants further confirmed that they are no longer accepting agency fees. Id.
   28
                                                  7
Case
  Case
     2:18-cv-08999-JLS-DFM
        8:17-cv-00202-JLS-DFM
                            Document
                              Document
                                     75 184
                                         FiledFiled
                                               02/27/19
                                                    07/23/18
                                                          PagePage
                                                               15 of10
                                                                     24of Page
                                                                          11 Page
                                                                               ID #:2055
                                                                                   ID
                                      #:2900


    1         B.    There Is No Reason to Believe that Plaintiffs’ Claimed Injuries
                    Could Recur
    2
    3         This case is also moot because there is no reasonable expectation that public
    4    employers would deduct agency fees without the affirmative consent of nonunion
    5    members. And Plaintiffs do not suggest otherwise. A court loses jurisdiction over
    6    a case due to mootness if (1) there is no reasonable expectation that the alleged
    7    violation will recur and (2) interim relief or events have completely and irrevocably
    8    eradicated the effects of the alleged violation. Los Angeles Cty. v. Davis, 440 U.S.
    9    625, 631 (1979). When these conditions are satisfied “neither party has a legally
   10    cognizable interest in the final determination of the underlying questions of fact and
   11    law.” Id. Both conditions are satisfied in this case.
   12         First, the holding of Janus is clear: deduction of agency fees from nonunion
   13    members without affirmative consent violates the First Amendment “and cannot
   14    continue.” Janus, 135 S.Ct. at 2486. In light of this unambiguous holding, there is
   15    no reasonable expectation that any public employer would attempt to enforce laws
   16    that provide for the deduction of agency fees from nonunion members absent their
   17    affirmative consent.
   18         Second, Janus invalidated public-employee agency-fee arrangements.
   19    Defendant teachers’ unions and school districts can no longer enforce provisions of
   20    agreements that require nonunion members to pay agency fees. The Union
   21    Defendants have confirmed that school districts have been advised to stop payroll
   22    deductions of agency fees and that they are no longer accepting agency fees. July
   23    9, 2018, Joint Status Report at 3, ECF No. 182.
   24         The satisfaction of these two conditions shows that none of the parties in this
   25    suit has a legally cognizable interest remaining in this case. Thus, the Court must
   26    dismiss this case for lack of jurisdiction.
   27
   28
                                                       8
Case
  Case
     2:18-cv-08999-JLS-DFM
        8:17-cv-00202-JLS-DFM
                            Document
                              Document
                                     75 184
                                         FiledFiled
                                               02/27/19
                                                    07/23/18
                                                          PagePage
                                                               16 of11
                                                                     24of Page
                                                                          11 Page
                                                                               ID #:2056
                                                                                   ID
                                      #:2901


    1                                     CONCLUSION
    2         For the reasons provided above, Plaintiffs’ claims should be dismissed.
    3
         Dated: July 23, 2018                        Respectfully submitted,
    4
                                                     XAVIER BECERRA
    5                                                Attorney General of California
                                                     TAMAR PACHTER
    6                                                SUPERVISING DEPUTY Attorney General
    7                                                /s/ Peter H. Chang
    8                                                PETER H. CHANG
                                                     Deputy Attorney General
    9                                                Attorneys for Defendant Xavier Becerra
   10    SA2017106868

   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 9
Case 2:18-cv-08999-JLS-DFM Document 75 Filed 02/27/19 Page 17 of 24 Page ID #:2057




                       EXHIBIT 2
Case
Case2:18-cv-08999-JLS-DFM
     8:17-cv-00202-JLS-DFM Document
                           Document75
                                    198Filed
                                         Filed
                                             02/27/19
                                               09/28/18Page
                                                        Page181of
                                                                of24
                                                                   7 Page
                                                                     PageID
                                                                          ID#:3119
                                                                            #:2058



    ____________________________________________________________________________
                                                                                           JS-6
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. SACV 17-202-JLS-DFM                                             Date: September 28, 2018
   Title: Ryan Yohn, et al., v. California Teachers Association, et al.

     Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

          Terry Guerrero                                                       N/A
          Deputy Clerk                                                    Court Reporter

   ATTORNEYS PRESENT FOR PLAINTIFF:                  ATTORNEYS PRESENT FOR DEFENDANT:
        Not Present                                              Not Present

   PROCEEDINGS: (IN CHAMBERS) ORDER (1) GRANTING DEFENDANTS’
                MOTIONS TO DISMISS (Docs. 184, 185); AND (2) DENYING
                PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AS
                MOOT (Doc. 186)

           Before the Court are Motions to Dismiss filed by both the Union Defendants and
   California Attorney General Xavier Becerra. 1 (AG MTD, Doc. 184; Union MTD, Doc.
   185.) Plaintiffs2 opposed, and the Union Defendants and the Attorney General filed
   separate replies. (Plaintiffs MTD Opp., Doc. 189; Union MTD Reply, Doc. 192; AG
   MTD Reply, Doc. 193.) Also before the Court is Plaintiffs’ Motion for Summary
   Judgment. (Plaintiffs SJ Mot., 186.) The Union Defendants and the Attorney General
   filed separate oppositions and the Plaintiffs replied. (Union SJ Opp., Doc. 191; AG SJ
   Opp., Doc. 190; Plaintiffs SJ Reply, Doc. 194.) Having considered the parties’ briefs
   and oral arguments, and having taken the matter under submission, the Court GRANTS
   Defendants’ Motions to Dismiss without prejudice and DENIES Plaintiffs’ Motion for
   Summary Judgment as moot.

          1
              Defendants in this case are the California Teachers Association; the National Education
   Association; several local teachers’ unions in California; the superintendents of the school
   districts in which the individual Plaintiffs work; and California Attorney General Xavier Becerra.
   The “Union Defendants” refers to the teachers’ union that are parties to this action; the
   California Teachers Association; the National Education Association; the Westminster Teachers
   Association; the Eureka Union Teachers Association; the Porterville Educators Association; the
   San Juan Teachers Association; the Carlsbad Unified Teachers Association; and the Riverside
   City Teachers Association.
            2
              Plaintiffs are Ryan Yohn, Michelle Raley, Stacy Vehrs, Robert Vehrs, Darren Miller,
   Bruce Aster, Allen Osborn, and the Association of American Educators.
   ______________________________________________________________________________
                                    CIVIL MINUTES – GENERAL                                        1
Case
Case2:18-cv-08999-JLS-DFM
     8:17-cv-00202-JLS-DFM Document
                           Document75
                                    198Filed
                                         Filed
                                             02/27/19
                                               09/28/18Page
                                                        Page192of
                                                                of24
                                                                   7 Page
                                                                     PageID
                                                                          ID#:3120
                                                                            #:2059



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. SACV 17-202-JLS-DFM                                           Date: September 28, 2018
   Title: Ryan Yohn, et al., v. California Teachers Association, et al.


      I.      BACKGROUND

           On February 6, 2017, Plaintiffs filed a complaint challenging the use of agency fee
   arrangements in public-school teacher unions in the state of California. (Compl. ¶ 2,
   Doc. 1.) Plaintiffs seek prospective relief in the form of a declaratory judgment and
   injunction barring Defendants from collecting mandatory agency fees and from using an
   opt-out system for the nonchargeable portion of such fees. (Id. ¶¶ 94–101.) In their
   complaint, Plaintiffs acknowledged binding Supreme Court and Ninth Circuit precedent
   that upheld both practices. (Id. ¶ 92.) See Abood v. Detroit Board of Education, 431
   U.S. 209 (1977); Mitchell v. Los Angeles Unified School District, 963 F.2d 258 (9th Cir.
   1992). As such, “stare decisis may restrict the ability of lower federal courts to grant
   Plaintiffs the relief they seek.” (Id.)
           On November 13, 2017, the Court stayed the proceedings pending resolution of
   Janus v. AFSCME, Council 31, 138 S. Ct. 2448 (2018). (Doc. 180.) On June 27, 2018,
   the Supreme Court decided Janus and overruled Abood and its progeny, holding that no
   form of payment to a union, including agency fees, can be deducted or attempted to be
   collected from an employee without the employee’s affirmative consent. Janus, 138 S.
   Ct. at 2486.
           The day that Janus was decided, the Union Defendants mailed notices to all
   District and County Superintendents for districts and community colleges employing
   their bargaining unit members. (Pan Decl. ¶ 9, Doc. 185-2.) The notices announced that
   the Union Defendants would immediately comply with Janus and would no longer accept
   agency fees and told all public employers to cease agency fee collection. (Id.) The
   Union Defendants also mailed notices to fee payers between June 28 and July 2, 2018,
   notifying them that the Union Defendants would immediately comply with Janus, they
   were not required to pay any agency fees, and that any agency fees they had already paid
   pre-Janus for periods after Janus would be refunded to them. (Id. ¶ 10.) Fees had
   already been collected for post-Janus pay periods because agency fees are set annually at
   the start of the school year. (Supp. Pan Decl. ¶ 4, Doc. 191-3.) But, the Union
   Defendants anticipated a possible adverse decision in Janus and “deposited the amount

   ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                            2
Case
Case2:18-cv-08999-JLS-DFM
     8:17-cv-00202-JLS-DFM Document
                           Document75
                                    198Filed
                                         Filed
                                             02/27/19
                                               09/28/18Page
                                                        Page203of
                                                                of24
                                                                   7 Page
                                                                     PageID
                                                                          ID#:3121
                                                                            #:2060



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. SACV 17-202-JLS-DFM                                           Date: September 28, 2018
   Title: Ryan Yohn, et al., v. California Teachers Association, et al.
   that would cover [agency] fees from the period from June 27, 2018 to August 31, 2018
   ($1.7 million) into an interest-bearing escrow account.” (Id.) Then, upon the Supreme
   Court’s ruling in Janus, the Union Defendants began the refund process and by August
   13, 2018, Plaintiffs were refunded with 1.35% interest for the fees taken pre-Janus. (Id. ¶
   5.) In the “unlikely event fee deductions are inadvertently taken by districts in
   subsequent payroll periods,” the Union Defendants will refund them. (Pan Decl. ¶ 13.)
   On July 6, 2018, the Union Defendants’ legal department issued an advisory to their staff
   and affiliates explaining that the agency fee provisions in collective bargaining
   agreements were null and void following Janus, and the language was removed via the
   “severability and savings” clauses in the agreements. (Koen Decl. ¶¶ 5–7, Doc. 185-3.)
   The California Attorney General agrees that Janus controls the collection of agency fees
   in California, stating that it is “unambiguous” that collecting such fees is now
   unconstitutional. (AG MTD Reply at 1.)
          Thus, the parties all agree that Janus controls the Court’s resolution of this case,
   but they disagree about how the Court should resolve it. Defendants argue that because
   they are fully complying with Janus, have no intention of doing otherwise, and Plaintiffs
   seek only prospective relief in their complaint, there is no live controversy, and the case
   is moot and should be dismissed. (See AG MTD at 1; Union MTD at 5.) Plaintiffs argue
   that Janus does not moot the case because the challenged California statute has not been
   repealed and there is a possibility that such fees will be collected in the future by the
   School District Defendants. (Plaintiffs MTD Opp. at 1, 4.) Plaintiffs argue that the Court
   must grant them injunctive relief to ensure that fees are not collected in violation of
   Janus, disgorge the Union Defendants of fees withdrawn post-Janus, and declare the
   California agency-fee statute unconstitutional. (Id. at 3–4; Plaintiffs SJ Mem. at 9.)
          Accordingly, the narrow question presented by the motions is whether there is any
   case or controversy following the Supreme Court’s decision in Janus. 3




          3
            Though the Court rules only on Defendants’ Motion to Dismiss, the briefs in support of
   and in opposition to Plaintiffs’ Motion for Summary Judgment address mootness as well. Thus,
   the Court will consider all of the briefs submitted.
   ______________________________________________________________________________
                                   CIVIL MINUTES – GENERAL                                      3
Case
Case2:18-cv-08999-JLS-DFM
     8:17-cv-00202-JLS-DFM Document
                           Document75
                                    198Filed
                                         Filed
                                             02/27/19
                                               09/28/18Page
                                                        Page214of
                                                                of24
                                                                   7 Page
                                                                     PageID
                                                                          ID#:3122
                                                                            #:2061



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. SACV 17-202-JLS-DFM                                           Date: September 28, 2018
   Title: Ryan Yohn, et al., v. California Teachers Association, et al.
      II.      LEGAL STANDARD

           “A case becomes moot—and therefore no longer a ‘Case’ or ‘Controversy’ for
   purposes of Article III—when the issues presented are no longer live or the parties lack a
   legally cognizable interest in the outcome.” Rosebrock v. Mathis, 745 F.3d 963, 971 (9th
   Cir. 2014) (internal quotations and citation omitted). “If an event occurs that prevents the
   court from granting effective relief, the claim is moot and must be dismissed.” Am.
   Rivers v. Nat’l Marine Fisheries Serv., 126 F.3d 1118, 1123 (9th Cir. 1997). “The
   voluntary cessation of challenged conduct does not ordinarily render a case moot because
   a dismissal for mootness would permit a resumption of the challenged conduct as soon as
   the case is dismissed.” Rosebrock, 745 F.3d at 971 (quoting Knox v. Serv. Emps. Int'l
   Union, Local 1000, 567 U.S. 298, 307 (2012). But, voluntary cessation can yield
   mootness if the party asserting mootness can meet its “heavy burden” to show it is
   “absolutely clear that the allegedly wrongful behavior could not reasonably be expected
   to recur.” Id. (citing Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528
   U.S. 167, 189 (2000).
           When the government asserts mootness based on a policy change, “it must bear
   the heavy burden of showing that the challenged conduct cannot reasonably be expected
   to start up again.” Id. But, “courts presume that government entities act in good faith”
   when enacting policy changes. Danielson v. Inslee, NO. 3:18-cv-05206-RJB, 2018 WL
   3917937, at *1 (W.D. Wash. Aug. 16, 2018). “Although the Ninth Circuit has not set out
   a definitive test, mootness is ‘more likely’ where:

            (1) the policy change is evidenced by language that is broad in scope and
            unequivocal in tone; (2) the policy change fully addresses all of the objectionable
            measures that the Government officials took against the plaintiffs in the case; (3)
            the case in question was the catalyst for the agency’s adoption of the new policy;
            (4) the policy has been in place for a long time ...; and (5) since the policy’s
            implementation the agency’s officials have not engaged in conduct similar to that
            challenged by the plaintiff[.]”


   ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                            4
Case
Case2:18-cv-08999-JLS-DFM
     8:17-cv-00202-JLS-DFM Document
                           Document75
                                    198Filed
                                         Filed
                                             02/27/19
                                               09/28/18Page
                                                        Page225of
                                                                of24
                                                                   7 Page
                                                                     PageID
                                                                          ID#:3123
                                                                            #:2062



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. SACV 17-202-JLS-DFM                                           Date: September 28, 2018
   Title: Ryan Yohn, et al., v. California Teachers Association, et al.
   Id. at *1–2 (citing to Rosebrock, 745 F.3d at 971.) “Conversely, mootness is unlikely
   where a new policy ‘could be easily abandoned or altered in the future.’” Id. at *2
   (quoting Bell v. City of Boise, 709 F.3d 890, 901 (9th Cir. 2013)).

      III.    DISCUSSION

           In a case virtually indistinguishable from the present one, the Western District of
   Washington recently granted the defendants’ motion to dismiss on mootness grounds.
   Danielson, 2018 WL 3917937. It based its finding on declarations submitted by state
   employees who manage the collective bargaining process attesting that the state had
   ceased collecting agency fees and was fully complying with Janus. Id. at *2. Looking
   to the Rosebrock factors, the Danielson court found “that there [was] no evidence that the
   State equivocated in its policy change to discontinue collecting agency fees.” Id.
   Further, the court found that the policy change was clearly due to Janus and not
   plaintiff’s lawsuit, given the timing and reliance on Janus as the basis for the change. Id.
   Moreover, “no evidence suggests the State has attempted to collect agency fees in
   violation of Janus.” Id. “Finally, given the complexity of union bargaining negotiations
   between the State and unions, and because the State has justified its new policy by the
   shift in jurisprudence, not prevailing political winds, there is marginal likelihood that the
   policy will be abandoned in contravention of Janus.” Id.
           The Court finds Danielson’s reasoning persuasive and applicable here.
   Defendants have submitted declarations and documentation showing that they are in
   compliance with Janus and that their policy change is immediate and unequivocal. Just
   as in Danielson, Defendants are obviously changing their behavior because of the holding
   in Janus and not because of this lawsuit. Further, there is no evidence that they have
   attempted to collect fees in violation of Janus, and in the unlikely event that some fees
   are inadvertently collected, they attest that they will refund them. Plaintiffs latch onto
   this promise to argue that Defendants admit that improper collection of fees is possible
   and that the Court must enjoin the Union Defendants from collecting fees. (Plaintiffs
   MTD Opp. at 4.) Yet, the Union Defendants were merely reiterating their commitment to
   comply with Janus; this does not create a controversy that can be redressed by the Court,

   ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                            5
Case
Case2:18-cv-08999-JLS-DFM
     8:17-cv-00202-JLS-DFM Document
                           Document75
                                    198Filed
                                         Filed
                                             02/27/19
                                               09/28/18Page
                                                        Page236of
                                                                of24
                                                                   7 Page
                                                                     PageID
                                                                          ID#:3124
                                                                            #:2063



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. SACV 17-202-JLS-DFM                                           Date: September 28, 2018
   Title: Ryan Yohn, et al., v. California Teachers Association, et al.
   but rather reinforces its mootness. Hence, there is not the “likelihood of irreparable
   injury” that is needed to grant injunctive relief. Plaintiffs’ request for disgorgement of
   fees also fails. The fees deducted from paychecks prior to Janus for post-Janus pay
   periods have been refunded with interest. Plaintiffs do not dispute this and there is thus
   nothing to disgorge.
          Plaintiffs argue that because lower courts did not find challenges to marriage
   exclusion laws moot after Obergefell v. Hodges, 135 S. Ct. 2584 (2015), their case
   similarly is not moot. (Plaintiffs MTD Opp. at 5.) Danielson rejected the same
   argument, reasoning that “in the aftermath of Obergefell, there was reason to believe that
   some states would ignore the Supreme Court’s binding precedent, unlike in this case,
   where the State Defendants readily admit Janus’ applicability.” 2018 WL 3917937, at
   *3; see, e.g., Strawser v. Strange, 190 F. Supp. 3d 1078, 1081–83 (S.D. Ala. 2016)
   (finding case not moot where the Alabama Supreme Court had instructed lower courts to
   refuse to issue marriage certificates to same-sex couples.) Danielson further
   distinguished the post-Obergefell cases because “Janus utilizes broad language in a
   lengthy discussion overturning precedent, unlike Obergefell, which at most summarily
   addresses conflicting precedent.” 2018 WL 3917937, at *3.
          In short, the standard for mootness is whether Defendants have shown it is
   “absolutely clear that the allegedly wrongful behavior could not reasonably be expected
   to recur.” The fact that other district courts found that defendants in various post-
   Obergefell cases failed to make that showing does not change the Court’s conclusion
   here: Defendants have credibly attested that they are fully complying with Janus, have
   ceased agency fee collection, and will not collect any such fees in the future. Further,
   given that, prior to Janus, Defendants were merely following the 40-year-precedent of
   Abood, the Court sees no reason to doubt that Defendants will follow Janus as well.
          Plaintiffs also argue that the case is not moot because “California has not yet
   repealed its agency-fee statute.” (Plaintiffs MTD Opp. at 9.) Yet, as the court in
   Danielson noted, “[t]his argument relies on an erroneous view of voluntary cessation.”
   2018 WL 3917937, at *3. While a statutory change would certainly render this case
   moot, a policy change can as well, “depending on whether the challenged conduct can be


   ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                            6
Case
Case2:18-cv-08999-JLS-DFM
     8:17-cv-00202-JLS-DFM Document
                           Document75
                                    198Filed
                                         Filed
                                             02/27/19
                                               09/28/18Page
                                                        Page247of
                                                                of24
                                                                   7 Page
                                                                     PageID
                                                                          ID#:3125
                                                                            #:2064



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. SACV 17-202-JLS-DFM                                           Date: September 28, 2018
   Title: Ryan Yohn, et al., v. California Teachers Association, et al.
   reasonably expected to recur.” Id. Accordingly, because the challenged conduct of
   collecting agency fees cannot be reasonably expected to recur, the case is moot.
           Plaintiffs attempt to distinguish Danielson on the grounds that, unlike the
   defendants in that case, the school districts that employ Plaintiffs here “have not made
   any promise to this Court that they will cease enforcement.” (Plaintiffs SJ Reply at 1, 3–
   4, 11–12.) This distinction is unavailing. First, the school districts have entered into
   written agreements with the Union Defendants confirming that they have permanently
   ceased collecting agency fees because of the Janus decision. (Supp. Koen Decl. ¶¶ 3–4,
   Doc. 191-2; Ex. A–F to Supp. Koen Decl.) Further, prior to Janus, the school districts
   collected fees from employees based on a roster sent to them by the Union Defendants
   that listed all members and agency fee payers. (Pan Decl. ¶ 5.) Because the Union
   Defendants will not be sending the school districts rosters that include agency fee payers
   anymore, the schools districts will have no basis on which to collect agency fees.
           Accordingly, Plaintiffs’ claims are moot.

      IV.     CONCLUSION

          Accordingly, the Court GRANTS Defendants’ Motions to Dismiss without
   prejudice. Plaintiffs’ Motion for Summary Judgment is therefore DENIED as moot.

                                                                 Initials of Preparer: tg




   ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                            7
